UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6030



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES ANDREW JONES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-95-78, CA-97-777)


Submitted:   May 28, 1998                  Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Andrew Jones, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Andrew Jones seeks to appeal the district court's order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. United States v. Jones, Nos. CR-95-78; CA-
97-777 (W.D. Va. Nov. 21, 1997). Our decision intimates nothing

about the retroactivity of the one-year limitations period imposed

by the Antiterrorism and Effective Death Penalty Act of 1996, 28
U.S.C.A. § 2255 (West Supp. 1998), because Appellant filed this

action over one year after the effective date of the statute. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2